Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Comment
	The claimed invention has been examined on the merits and found allowable -  as amended within the Examiner's Amendment set forth below.  

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
A method for treating metabolic syndrome comprising administering an effective amount of an herbal composition to a subject in need thereof, wherein the herbal composition is obtained by the recited steps- as instantly claimed, is neither taught or reasonably suggested by the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
  

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given by Applicant’s representative Michael Tait on 2 August 2022.

In the Claims:
Claims 58-79 have been cancelled.

In claim 47, at lines 34-40, the phrase  “pulverizing and sifting herbs of the first herb blend and herbs of the second herb blend;
obtaining a first extract and a second extract using a solvent that includes a mixture
of alcohol and water in a ratio within a range of 80:20 to 20:80, at reflux or under
circulation at 75°C for 2 hours; and
filtering the first extract to obtain the first herb blend extract solution and the second
extract to obtain the second herb blend extract solution.”  has been deleted.

Conclusion
	Claims 47-53, 55, 57 and 86-92 are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL G FIEBIG whose telephone number is (571)270-5366. The examiner can normally be reached M-F 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 5712720775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL G FIEBIG/Examiner, Art Unit 1655